DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 10/09/2019.
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019-10-09 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claims 1-8 the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
As claims 1-8 are directed to a system therefore they are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
storage to store a plurality of security policies for respective applications and storing, for each security policy, a respective security policy digest representing the security policy; a secure hardware component to store a digest of the security policy digests; and a processor to execute a software component to update the respective security policy digest of a first security policy of the plurality of security policies in response to an update to the first security policy, and to cause the secure hardware component to store an updated digest of the security policy digests.

The Examiner submits that the foregoing underlined limitations constitute “Human activity” and/or “mental process” because the claim recite: 
Human activity, such as: store a plurality of security policies.
Mental process, such as: store an updated digest of the security policy digests.
Accordingly, the claim recites at least one abstract idea.


Claims 2-8 all recite Human activity and/or mental processes.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system comprising: storage to store a plurality of security policies for respective applications and storing, for each security policy, a respective security policy digest representing the security policy (human activity combined with conventional computer implementation, see MPEP § 2106.05(g) and MPEP § 2106.05(f)).
a secure hardware component to store a digest of the security policy digests; and a processor to execute a software component to update the respective security policy digest of a first security policy of the plurality of security policies in response to an update to the first security policy (the “additional limitations” explained below)
store an updated digest of the security policy digests (mental process)

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of claim 1 “a secure hardware component to store a digest of the security policy digests; and a processor to execute a software component to update the respective security policy digest of a first security policy of the plurality of security policies in response to an update to the first security policy” the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data generation; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular authentication apparatus that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 is directed to at least one abstract idea.

Claims 2-8: These claims disclose a Mental process and/or organizing human activity and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation of “a secure hardware component to store a digest of the security policy digests; and a processor to execute a software component to update the respective security policy digest of a first security policy of the plurality of security policies in response to an update to the first security policy”, which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of transmitting and generating data in an apparatus.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claims 1, 3, 5, and 7 recite the limitation "the security policy digests".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 do not cure the deficiencies of independent claim 1 upon which they depend and are therefore rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US 20140089498 A1) hereinafter referred to as Goldfarb in view of Martinez et al. (US 20190236278 A1) hereinafter referred to as Martinez.

With respect to claim 1, Goldfarb discloses: A computing system comprising: storage to store a plurality of security policies for respective applications and storing, for each security policy, a respective security policy digest representing the 5security policy; (Goldfarb Abstract discloses “A rule engine configured with at least one hash table which summarizes the rules managed by the engine. The rule engine receives rules and automatically adjusts the hash table in order to relate to added rules and/or in order to remove cancelled rules.” Wherein the rules are applied to data packets as per [0028], therefore the rules are mapped to the security policies).
a hardware component to store a digest of the security policy digests; (Goldfarb [0161] discloses “rule manager 22 prepares a new record in a memory location not accessible by packet filter 24 because it is not on any linked list 286. Then, in an atomic operation, e.g., a short memory write, the 
and a processor to execute a software component to update the respective security policy digest of a first security policy of the plurality of security policies in response to an update to the first security policy, and to cause the secure hardware component to store 10an updated digest of the security policy digests (Goldfarb [0157-0158] disclose “Database Update” wherein “The operation of rule manager 22 provides for each new or changed rule, required updates to hash table 214” which is interpreted as changing a rule, mapped to updating security policy, would result in updating the hash, mapped to the digest. Wherein the hash is in a table, which is interpreted as stored in the database).
Goldfarb does not explicitly disclose that the hardware component is “a secure hardware component”.
However, Marinez in an analogous art discloses a secure hardware component to store a digest (Martinez [0020] discloses “one signatures database is included in the secured storage system, with the illustrated example providing an allowed signatures database 308 (e.g., the "DB") and a disallowed signatures database 310 (e.g., the "DBX") that are included in the authenticated variables storage 302. Similarly as discussed above, the allowed signatures database 308 may include one or more signatures (e.g., hash results, certificate signatures, etc.)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage disclosed by Goldfarb wherein the storage is a secure hardware component to store a digest as disclosed by Martinez to prevent any boot violations (see Martinez [0004]).

With respect to claim 2, Goldfarb in view of Marinez disclose: The computing system of claim 1, wherein the computing system stores a key to authenticate a request to update the first security policy, and the processor is to update the first security policy in response to the request. (Martinez [0022] discloses “the BIOS receives a call to install or update a policy action entry associated with a signature in the signature database(s), it ensures those policy action entries are signed with a valid authentication key stored in the authenticated variable storage and, in response, deploys that policy action entry in association with the identified signature. Any deployed policy action entry is treated as an authenticated variable (i.e., requiring signing with a valid authentication key before deployment)”. Additionally, Marinez [0023] discloses “key exchange keys may be provided for an authorized entity to enable that authorized entity to add /modify/delete the policy actions of the present disclosure” which is interpreted that the stored key is used to authenticate a policy update request before proceeding with fulfillment of the request).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Martinez as applied to claim 1-2 above, and further in view of Futral (US 20160028546 A1) hereinafter referred to as Futral.

With respect to claim 3, Goldfarb in view of Marinez disclose: The computing system of claim 1, 
They do not explicitly disclose “verifying the digest”.
However, Futral in an analogous art discloses: comprising an interface to, (Futral [0043] discloses “The processor platform 1000 also includes an interface circuit 1020”).
in response to a request to verify a selected security policy of the security policies, verify the selected security policy by verifying the security policy digest representing the selected security policy and verifying the digest of the security policy digests. (Futral Abstract discloses “verify safety of a policy data structure (PDS) of a computing platform includes a processor and a memory including instructions that, when executed, cause the processor to, at least retrieve a hash of a PDS stored in a Trusted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb and Marinez as disclosed above wherein in response to a request to verify a selected security policy of the security policies, verify the selected security policy by verifying the security policy digest representing the selected security policy and verifying the digest of the security policy digests as disclosed by Futral to ensure that the update is safte (see Futral Abstract).

With respect to claim 4, Goldfarb in view of Marinez and Futral disclose: The computing system of claim 3, wherein the interface is provided by one of the secure hardware component and the software component. (Futral [0012] discloses “secure storage” mapped to the secure hardware and “hash algorithm” mapped to secure software).

With respect to claim 5, Goldfarb in view of Marinez and Futral disclose: The computing system of claim 3, wherein the interface is to provide an indication 25upon verification of the security policy digest representing the selected security policy and verification of the digest of the security policy digests. (Futral [0037] discloses “the example PDS verification engine 408 reports a problem with the PDS 118 and instructs the example policy engine 132 to prohibit execution of the OS code”. Furthermore, Futral [0038] discloses “if the hash value is present in the example PDS 118 (block 806), then the example signature block authentication engine 410 informs the example policy manager 402 

With respect to claim 6, Goldfarb in view of Marinez and Futral disclose: The computing system of claim 5, wherein the interface is to provide the indication to the application associated with the selected security policy. (Futral [0039] discloses “verification engine 412 reports untrusted measurements to the example policy manager 402 (block 912), thereby terminating the trusted OS launch on the example platform 100” wherein the indication to the application would be the indication to terminate the OS Launch to the policy manager application which is associated with the other components illustrated in Fig. 4 which comprise the policies and therefore interpreted as “associated with the selected security policy”).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Martinez as applied to claim 1-2 above, and further in view of Frank et al. (US 20060206718 A1) hereinafter referred to as Frank.

With respect to claim 7, Goldfarb in view of Marinez disclose: The computing system of claim 1, 
They do not explicitly disclose “a secure communication channel”.
However, Frank in an analogous art discloses: wherein the processor is to execute the software component to cause the secure hardware component to store the updated digest of the security policy digests by causing the software component to send aWO 2019/212545PCT/US2018/030661 9 message to the secure hardware component using a secure communication channel between the software component and the secure hardware component. (Frank [0041] discloses “The isolated computing environment 125 of the CPU/motherboard 124 may establish a secure communication channel 212 with the isolated computing updated signature or hash information”. Furthermore, Frank [0028] discloses “The isolated computing environment 208 may include a secure memory 210 to provide trustworthy storage for, among other things, keys, certificates, and hash codes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb and Marinez as disclosed above wherein the processor is to execute the software component to cause the secure hardware component to store the updated digest of the security policy digests by causing the software component to send aWO 2019/212545PCT/US2018/030661 9 message to the secure hardware component using a secure communication channel between the software component and the secure hardware component as disclosed by Frank to provide a secure communication mode and secure storage environment for the data (see Frank [0028 and 0041]).

With respect to claim 8, Goldfarb in view of Marinez and Frank disclose: The computing system of claim 7, wherein the processor is to secure an area of 5memory associated with the software component, the area of memory storing a key associated with the secure communication channel. (Frank [0028] discloses “The isolated computing environment 208 may include a secure memory 210 to provide trustworthy storage for, among other things, keys, certificates, and hash codes” which is interpreted as securing an area of memory to store key in association with the secure communication channel, see Frank [0038, and 0042]).

Claims 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US 20140089498 A1) hereinafter referred to as Goldfarb in view of Shah et al. (US 20160092701 A1) hereinafter referred to as Shah.

With respect to claim 9, Goldfarb discloses: A method of updating a security policy, the method comprising: in response to a request to update a security policy for a software component, generating a hash value representing the security policy; (Goldfarb [0157-0158] disclose “Database Update” wherein “The operation of rule manager 22 provides for each new or changed rule, required updates to hash table 214” which is interpreted as changing a rule, mapped to updating security policy, would result in updating the hash, mapped to the digest. Wherein the hash is in a table, which is interpreted as stored in the database).
Goldfarb does not explicitly disclose “a root hash”.
However, Shah in an analogous art discloses: generating a root hash value from (i) the hash value and (ii) a further hash value for a further security policy for a further software component; (Shah [0053] discloses updating system data wherein “data blocks of a block device of the data partition will be monitored and utilized by DM-DIRTY to generate hashes of only the updated data blocks (as opposed to the all data blocks), update the leaves of a hash tree of the updated block device, and generate a root hash of the hash tree of the updated block device once the block device has been updated” which is interpreted that the root hash is generated based on multiple hash blocks which is used for updates in system update software components as understood by the examiner from the paragraph).
and storing the root hash value in a secure storage device. (in addition to the mapping of the prior limitation, Shah [0053] discloses “secure marker is a securely stored and encrypted” which implicitly would mean that the root hash is stored securely as understood by the examiner from reviewing the paragraph).

With respect to claim 10, Goldfarb in view of Shah disclose: The method of claim 9, further comprising, in response to a request to authenticate the security policy: verifying the hash value of the security policy; verifying the root hash value from the hash value and the further hash value; (Shah [0004] discloses “The root of the hash tree, also called "root hash", is the calculated checksum used to check against the known good checksum value. When the calculated checksum matches the known good checksum, the block device contents are considered verified” wherein the checksum comprises of the different hash of the different blocks which is interpreted that when the checksum is verified it is based on all the hash values are verified otherwise if one of them were not verified then it would implicitly impact the checksum and the root hash would not be verified).
and providing an indication of authentication of the security policy upon verification of the hash value and the root hash value. (Shah [0053] discloses “special flashing flag set indicates a block device has previously been verified as being valid and/or secure” therefore it is interpreted that when a checksum is verified then a flag is set to indicate that for future reference).

With respect to claim 11, Goldfarb in view of Shah disclose: The method of claim 9, wherein storing the root hash value in a secure storage device comprises sending a message to a secure processor using a secure communication channel to cause the secure processor to store the root hash value in the secure storage device. (Shah [0041] discloses “The main processor 340 can include one or more processors or other processing devices and execute the basic OS program 361 stored in the memory 360 in order to control the overall operation of the UE 116”. Shah [0060] discloses “a root hash is signed in a TrustZone-based Integrity Measurement Architecture (TIMA) using a securely stored cryptographic key” therefore interpreted that the stored root hash is securely stored. Wherein Shah [0030-0032] disclose different ways that the channel used in the transmission path of data in this prior art is secured).

With respect to claim 13, Goldfarb discloses: A computing system comprising: a secure processor to store a hash value of a plurality of leaf hash values, each leaf hash value representing a respective security policy; software module to, upon an update to one of the security policies, generate an updated leaf hash value of the one of the security policies (Goldfarb [0157-0158] disclose “Database Update” wherein “The operation of rule manager 22 provides for each new or changed rule, required updates to hash table 214” which is interpreted as changing a rule, mapped to updating security policy, would result in updating the hash, mapped to the digest. Wherein the hash is in a table, which is interpreted as stored in the database).
Goldfarb does not explicitly disclose “a secure communication channel”.
However, Shah in an analogous art discloses: a secure processor to store a root hash value of a plurality of leaf hash values (Shah [0053] discloses updating system data wherein “data blocks of a block device of the data partition will be monitored and utilized by DM-DIRTY to generate hashes of only the updated data blocks (as opposed to the all data blocks), update the leaves of a hash tree of the updated block device, and generate a root hash of the hash tree of the updated block device once the block device has been updated” which is interpreted that the root hash is generated based on multiple hash leaf blocks which is used for updates in system update software components as understood by the examiner. Additionally, Shah [0053] discloses “secure marker is a securely stored and encrypted” which implicitly would mean that the root hash is stored securely as understood by the examiner from reviewing the paragraphs).
a further processor to execute a software module and to provide a secure communication channel from the software module to the secure processor; (Shah [0041] discloses “The main processor 340 can include one or more processors or other processing devices and execute the basic OS program 361 stored in the memory 360 in order to control the overall operation of the UE 116”. Shah [0060] discloses “a root hash is signed in a TrustZone-based Integrity Measurement Architecture (TIMA) using a 
the software module to, upon an update to one of the security policies, generate an updated leaf hash value of the one of the security policies and to send, via the secure communication channel, a message to the secure processor to cause the secure processor to store an updated root hash value of the plurality of leaf hash values. (Shah [0004] discloses “The root of the hash tree, also called "root hash", is the calculated checksum used to check against the known good checksum value. When the calculated checksum matches the known good checksum, the block device contents are considered verified” wherein the checksum comprises of the different hash of the different blocks which is interpreted that when the checksum is verified it is based on all the hash values are verified otherwise if one of them were not verified then it would implicitly impact the checksum and the root hash would not be verified. Additionally, Shah [0041] discloses “The main processor 340 can include one or more processors or other processing devices and execute the basic OS program 361 stored in the memory 360 in order to control the overall operation of the UE 116”. Shah [0060] discloses “a root hash is signed in a TrustZone-based Integrity Measurement Architecture (TIMA) using a securely stored cryptographic key” therefore interpreted that the stored root hash is securely stored. Wherein Shah [0030-0032] disclose different ways that the channel used in the transmission path of data in this prior art is secured).

With respect to claim 14, Goldfarb in view of Shah disclose: The computing system of claim 13, wherein the computing system is to, in response to a request to verify a first security policy of the security policies, verify the leaf hash value of the first security policy, verify the root hash value of the plurality of leaf hash values, (Shah [0004] discloses “The root of the hash tree, also called "root hash", is the calculated checksum used to check against the known good checksum value. When the calculated 
and provide an indication of the verification of the leaf hash value and the root hash value. (Shah [0053] discloses “special flashing flag set indicates a block device has previously been verified as being valid and/or secure” therefore it is interpreted that when a checksum is verified then a flag is set to indicate that for future reference).

With respect to claim 15, Goldfarb in view of Shah disclose: The computing system of claim 13, wherein the further processor is to secure an area of memory associated with the software module, the area of memory storing a key associated with the secure communication channel. (Shah [0060] discloses “a root hash is signed in a TrustZone-based Integrity Measurement Architecture (TIMA) using a securely stored cryptographic key” therefore interpreted that the stored root hash is securely stored. Wherein Shah [0030-0032] disclose different ways that the channel used in the transmission path of data in this prior art is secured).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Shah as applied to claim 9-11 above, and further in view of Martinez et al. (US 20190236278 A1) hereinafter referred to as Martinez.

With respect to claim 12, Goldfarb in view of Shah disclose: The method of claim 9, 
Goldfarb in view of Shah do not explicitly disclose the rest of the claim.
However, Martinez in an analogous art discloses: further comprising, in response to a request to update a security policy for a software component, using a key to authenticate the request. (Martinez [0022] discloses “the BIOS receives a call to install or update a policy action entry associated with a signature in the signature database(s), it ensures those policy action entries are signed with a valid authentication key stored in the authenticated variable storage and, in response, deploys that policy action entry in association with the identified signature. Any deployed policy action entry is treated as an authenticated variable (i.e., requiring signing with a valid authentication key before deployment)”. Additionally, Marinez [0023] discloses “key exchange keys may be provided for an authorized entity to enable that authorized entity to add /modify/delete the policy actions of the present disclosure” which is interpreted that the stored key is used to authenticate a policy update request before proceeding with fulfillment of the request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage disclosed by Goldfarb in view of Shah wherein in response to a request to update a security policy for a software component, using a key to authenticate the request as disclosed by Martinez to prevent any boot violations (see Martinez [0004]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491